Table of Contents Exhibit 8.1 SUBSIDIARIES OF CPFL ENERGIA S.A. Jurisdiction of Incorporation Companhia Paulista de Força e Luz Federative Republic of Brazil Companhia Piratininga de Força e Luz Federative Republic of Brazil Rio Grande Energia S.A. (RGE) Federative Republic of Brazil Companhia Luz e Força Santa Cruz (CPFL Santa Cruz) Federative Republic of Brazil Companhia Paulista de Energia Elétrica (CPFL Leste Paulista) Federative Republic of Brazil Companhia Sul Paulista de Energia (CPFL Sul Paulista) Federative Republic of Brazil Companhia Jaguari de Energia (CPFL Jaguari) Federative Republic of Brazil Companhia Luz e Força Mococa (CPFL Mococa) Federative Republic of Brazil CPFL Geração de Energia S.A. Federative Republic of Brazil Paulista Lajeado Energia S.A. ("Paulista Lajeado") Federative Republic of Brazil BAESA – Energética Barra Grande S.A. Federative Republic of Brazil ENERCAN – Campos Novos Energia S.A. Federative Republic of Brazil CERAN – Companhia Energética Rio das Antas Federative Republic of Brazil Foz do Chapecó Energia S.A. Federative Republic of Brazil Centrais Elétricas da Paraíba S.A. – EPASA Federative Republic of Brazil CPFL Energias Renováveis S.A. Federative Republic of Brazil Atlântica I Parque Eólico S.A. Federative Republic of Brazil Atlântica II Parque Eólico S.A. Federative Republic of Brazil Atlântica IV Parque Eólico S.A. Federative Republic of Brazil Atlântica V Parque Eólico S.A. Federative Republic of Brazil Bio Coopcana S.A. Federative Republic of Brazil Campo dos Ventos I Energias Renováveis S.A Federative Republic of Brazil Campo dos Ventos II Energias Renováveis S.A. Federative Republic of Brazil Campo dos Ventos III Energias Renováveis S.A Federative Republic of Brazil Campo dos Ventos IV Energias Renováveis S.A Federative Republic of Brazil Campo dos Ventos V Energias Renováveis S.A. Federative Republic of Brazil Chimay Empreendimentos e Participações Ltda. Federative Republic of Brazil CPFL Bio Buriti S.A. Federative Republic of Brazil CPFL Bio Formosa S.A. Federative Republic of Brazil CPFL Bio Ipê S.A. Federative Republic of Brazil CPFL Bio Pedra S.A. Federative Republic of Brazil CPFL Bionergia S.A. Federative Republic of Brazil CPFL Sul Centrais Elétricas Ltda. Federative Republic of Brazil Curral Velho Geração e Comercialização de Energia Ltda. Federative Republic of Brazil Eólica Formosa Geração e Comercialização de Energia S.A. Federative Republic of Brazil Eólica Holding S.A. Federative Republic of Brazil Eolica Icarazinho Geração e Comercialização de Energia S.A. Federative Republic of Brazil Eólica Paracuru Geração e Comercialização de Energia S.A. Federative Republic of Brazil Eólica Quintanilha Machado Geração e Comercialização de Energia S.A. Federative Republic of Brazil Eurus V Energias Renováveis S.A Federative Republic of Brazil Eurus VI Energias Renováveis Ltda. Federative Republic of Brazil Jantus SL Federative Republic of Brazil Jayaditya Empreendimentos e Participações Ltda. Federative Republic of Brazil Mohini Empreendimentos e Participações Ltda. Federative Republic of Brazil PCH Holding 2 S.A. Federative Republic of Brazil PCH Holding S.A. Federative Republic of Brazil PCH Participações S.A. Federative Republic of Brazil Pontal das Falésias Geração e Comercialização de Energia Ltda. Federative Republic of Brazil Praia de Atalaia Geração e Comercialização de Energia S.A. Federative Republic of Brazil Praia de Atalaia II Geração e Comercialização de Energia S.A. Federative Republic of Brazil Praia de Atalaia III Geração e Comercialização de Energia S.A. Federative Republic of Brazil Praia de Atalaia IV Geração e Comercialização de Energia S.A. Federative Republic of Brazil Praia de Atalaia V Geração e Comercialização de Energia S.A. Federative Republic of Brazil Praia de Atalaia VI Geração e Comercialização de Energia S.A. Federative Republic of Brazil Santa Clara I Energias Renováveis Ltda. Federative Republic of Brazil Santa Clara II Energias Renováveis Ltda. Federative Republic of Brazil Santa Clara III Energias Renováveis Ltda. Federative Republic of Brazil Santa Clara IV Energias Renováveis Ltda. Federative Republic of Brazil Santa Clara V Energias Renováveis Ltda. Federative Republic of Brazil Santa Clara VI Energias Renováveis Ltda. Federative Republic of Brazil Santa Luzia Energética S.A. Federative Republic of Brazil Santa Mônica Energias Renovaveis S.A. Federative Republic of Brazil Santa Ursula Energias Renovaveis S.A. Federative Republic of Brazil São Benedito Energias Renovaveis S.A. Federative Republic of Brazil São Domingos Energias Renovaveis S.A. Federative Republic of Brazil Siif Cinco Geração e Comercialização de Energia S.A. Federative Republic of Brazil Siif Desenvolvimento de Projetos de Energia Eólica Ltda. Federative Republic of Brazil Siif Energies do Brasil Ltda. Federative Republic of Brazil SPE Aiuruoca Energia S.A. Federative Republic of Brazil SPE Alto Irani Energia S.A. Federative Republic of Brazil SPE Arvoredo Energia S.A. Federative Republic of Brazil SPE Baixa Verde Energia S.A. Federative Republic of Brazil SPE Barra da Paciência Energia S.A. Federative Republic of Brazil SPE Bio Alvorada S.A. Federative Republic of Brazil SPE Boa Vista 1 Energia S.A. Federative Republic of Brazil SPE Boa Vista 2 Energia S.A. Federative Republic of Brazil SPE Cachoeira Grande Energia S.A. Federative Republic of Brazil SPE Cajueiro Energia S.A. Federative Republic of Brazil SPE Cocais Grande Energia S.A. Federative Republic of Brazil SPE Corrente Grande Energia S.A. Federative Republic of Brazil SPE Costa Branca Energia S.A. Federative Republic of Brazil SPE Costa das Dunas Energia S.A. Federative Republic of Brazil SPE Farol de Touros Energia S.A. Federative Republic of Brazil SPE Figueira Branca Energia S.A. Federative Republic of Brazil SPE Gameleira Energia S.A. Federative Republic of Brazil SPE Juremas Energia S.A. Federative Republic of Brazil SPE Macacos Energia S.A. Federative Republic of Brazil SPE Navegantes Energia S.A. Federative Republic of Brazil SPE Ninho da Águia Energia S.A. Federative Republic of Brazil SPE Paiol Energia S.A. Federative Republic of Brazil SPE Pedra Preta Energia S.A. Federative Republic of Brazil SPE Penedo Energia S.A. Federative Republic of Brazil SPE Plano Alto Energia S.A. Federative Republic of Brazil SPE Salto Góes Energia S.A. Federative Republic of Brazil 2 SPE Santa Cruz Energia S.A. Federative Republic of Brazil SPE São Gonçalo Energia S.A. Federative Republic of Brazil SPE Tombo Energia S.A. Federative Republic of Brazil SPE Turbina 14 Energia S.A. Federative Republic of Brazil SPE Turbina 15 Energia S.A. Federative Republic of Brazil SPE Varginha Energia S.A. Federative Republic of Brazil SPE Várzea Alegre Energia S.A. Federative Republic of Brazil Ventos de Santo Dimas Energias Renovaveis S.A. Federative Republic of Brazil Ventos de São Martinho Energias Renovaveis S.A. Federative Republic of Brazil CPFL Comercialização Brasil S.A. Federative Republic of Brazil Clion Assessoria e Comercialização de Energia Elétrica Ltda (CPFL Meridional) Federative Republic of Brazil CPFL Comercialização Cone Sul S.A. Federative Republic of Brazil CPFL Planalto Ltda. Federative Republic of Brazil CPFL Atende Centro de Contatos e Atendimentos Ltda. Federative Republic of Brazil CPFL Serviços, Equipamentos, Indústria e Comércio S.A. Federative Republic of Brazil Chumpitaz Serviços S.A. Federative Republic of Brazil CPFL Jaguariúna S.A. Federative Republic of Brazil Companhia Jaguari de Geração de Energia Federative Republic of Brazil Chapecoense Geração S.A. (Chapecoense) Federative Republic of Brazil Sul Geradora Participações S.A. Federative Republic of Brazil CPFL Bio Anicuns S.A. Federative Republic of Brazil CPFL Bio Itapaci S.A. Federative Republic of Brazil 3
